
	
		II
		109th CONGRESS
		2d Session
		S. 3893
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. Schumer (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the adjusted gross income limitation for qualified performing artists eligible
		  for an above-the-line deduction for performance expenses.
	
	
		1.Increased adjusted gross
			 income limitation for qualified performing artists eligible for above-the-line
			 deduction for performance expenses
			(a)In
			 generalSection 62(b)(1)(C)
			 of the Internal Revenue Code of 1986 (defining qualified performing artist) is
			 amended by striking $16,000 and inserting
			 $30,000.
			(b)Adjustment for
			 inflationSection 62(b) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(4)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2010, the dollar amount contained in paragraph (1)(C) shall
				be increased by an amount equal to—
						(A)such dollar
				amount, multiplied by
						(B)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2009 for calendar year 1992 in
				subparagraph (B) thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$50..
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
